IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                      June 11, 2004 Session

                                          IN RE: R.C.P.

                         Appeal from the Juvenile Court for Coffee County
                             No.313-02J Timothy R. Brock, Judge



                      No. M2003-01143-COA-R3-PT - Filed July 13, 2004




WILLIAM B. CAIN , J., concurring.


        I concur in the judgment that clear and convincing evidence establishes abundant grounds
for the termination of the parental rights of the mother in this case and further establishes that it is
in the best interests of the child to terminate her parental rights.

        I continue, however, to adhere to my view that a preponderance of the evidence standard on
the one hand and a clear and convincing evidence standard on the other are completely incompatible
with each other both at the trial level and at the appellate level. My views are exhaustively set forth
in Estate of Acuff v. O’Linger, 56 S.W.3d 527 (Tenn.Ct.App. 2001) perm.app.denied (Oct. 1, 2001)
and in In re Z.J.S. and M.J.P., No. M2002-02235-COA-R3-JV, 2003 WL 21266854 (Tenn.Ct.App.
June 3, 2003) (Cain, Judge, concurring) and in State v. R.S. and K.S., No. M2002-00919-COA-R3-
CV, 2003 WL 22098035 (Tenn.Ct.App. Sept.11,2003) (Cain, Judge, concurring), along with In re:
K.N.R., et al., No. M2003-01301-COA-R3-PT (Tenn.Ct.App. 2004); see also Colorado v. New
Mexico, 467 U.S. 310, 104 S. Ct. 2433, 81 L. Ed. 2d 247 (1984); Taylor v. Commissioner of Mental
Health, 481 At.2d 139, 153-54 (Me. 1984); Riley Hill General Contractor, Inc. v. Tandy Corp., 737
P.2d 595, 604 (Or. 1987); Beeler v. American Trust Co., 147 P.2d 583 (Ca. 1944), (Traynor, Justice,
dissenting).

       In any event, the evidence in this case is overwhelming and the clear and convincing evidence
standard set forth in Estate of Acuff v. O’Linger is clearly met. I concur in the judgment.




                                                       ___________________________________
                                                       WILLIAM B. CAIN, JUDGE